Opinion issued May 13, 2010








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00036-CV
____________

DANIEL GAWLIKOWSKI, Appellant

V.

BRANDI MCDONALD SIKES, Appellee




On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2003-67714




MEMORANDUM  OPINION
          Appellant has filed a motion to withdraw the appeal.  No opinion has issued. 
Accordingly, we grant the motion to withdraw and dismiss the appeal.  Tex. R. App.
P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Bland and Sharp.